Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9, 15, 16, 19, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puleston US20130176115 in view of Sato US20050139665.
Regarding Claim 1, Puleston discloses in fig. 21 and ¶488 in view of ¶118 a method for communicating with an electronic memory (memory 162 of fig. 1A and ¶126) of an electronic device (RFID tag 2104 of fig. 21 and ¶488 in view of tag 102 of fig. 1A and ¶126) locatable externally on or internally in an animal, the electronic memory having an identifying code identifying the electronic device stored therein (contemplated in fig. 21 and ¶484 is RFID tag 2104 that reports identification) , the method comprising: locating a low energy wireless NFC (antenna 108 of fig. 1A and ¶s 118 in view of NFC of ¶624) communications module on the electronic device, the low energy wireless NFC communications module being configured to wirelessly communicate with an external powered smart mobile device(reader 140 of fig. 1 and ¶191)  and with the electronic memory; configuring the electronic device to monitor at least one of a plurality of states (temperature of ¶488) of the animal and to store data indicative of the monitored state; configuring the external powered smart mobile device to wirelessly communicate with the electronic device through the low energy NFC communications module in an NFC protocol, and to wirelessly communicate with a remote computer(computer 202 of fig. 17 and ¶360-361 in view of wireless communication devices of ¶652); bringing the external powered smart mobile device into close proximity with the electronic device; initiating wireless communication between the external powered smart mobile device and the electronic device through the low energy NFC communications module in the NFC protocol by the external powered smart mobile device (reader 140/smart device of ¶370 in view of ¶191); wirelessly reading the identifying code identifying(identification reporting of fig. 21 and ¶484) the electronic device from the electronic memory of the electronic device by the external powered smart mobile device through the low energy NFC communications module in the NFC protocol; wherein the electronic device (tag 102 of fig. 29 and ¶614, 616) comprises a signal processor (inherent in the internal circuitry of the tag 102 that programming of and extraction from the tag of EPC code fig. 29 and ¶616)  configured to be wirelessly resettable and programmable by the external powered 
Puleston fails to explicitly disclose entering the identifying code identifying the animal on or in which the electronic device is located into the external powered smart mobile device; and storing and cross-referencing the entered identifying code identifying the animal, on or in which the electronic device is located, with the read identifying code identifying the electronic device in the external powered smart mobile device.
Sato discloses entering (In fig. 17 and ¶93 disclosed is “ When an EPC and bar code data to be related with each other are determined, the user of the user terminal 118B acquires data regarding the bar code data from the bar code database and then writes the acquired data in a format of the EPC database”) the identifying code identifying the animal on or in which the electronic device is located into the external powered smart mobile device; and storing and cross-referencing the entered identifying code identifying the animal, on or in which the electronic device is located, with the read identifying code identifying the electronic device in the external powered smart mobile device (fig.17 and ¶93).

Regarding Claim 7, Puleston’s disclosures in fig. 1A and ¶s93-97,191, 624 renders obvious in which the low energy NFC communications module is configured to be electrically powered wirelessly by electromagnetic induction by the external powered smart mobile device.
Regarding Claim 8, Puleston’s disclosures in fig. 29 and ¶191-192 reads on which the external powered smart mobile device is configured to communicate wirelessly with the remote computer (computer/server 202) through a telecommunications network(network 152).
Regarding Claim 9, Puleston’s disclosures in fig. 29 and ¶191-192 reads on data downloaded from the electronic device is uploaded to the remote computer by the external powered smart mobile device.
Regarding Claim 15, Puleston discloses in fig. 29 and ¶s191-192 in which the external powered smart mobile device comprises a smart mobile phone. 
Regarding Claim 16, it is analogous to claim 1 and thus it is rejected on similar grounds. 
Regarding Claim 19, Puleston discloses in fig.1 and ¶s76 in which the low energy NFC communications module(antenna 108) is configured to be powered wirelessly by the external powered smart mobile device(reader 140).
Claims 22 and 23 they are analogous claim 1 and in view of the remarks of 3/11/2021 thus rejected with similar rationale. 
Claims 3, 6, 11, 12, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puleston and Sato as applied to claim1 above, and further in view of Johnson US9298756.
Regarding Claim 3, Puleston and Sato fail to disclose which the data indicative of the monitored state of the animal is stored in the external powered smart mobile device cross-referenced with the identifying code of the animal.
However Johnson discloses in fig. 2 and col.4:24-38 in view of col.6:34-35 in which the data indicative of the monitored state of the animal is stored in the external powered smart mobile device cross-referenced with the identifying code of the animal.
Therefore, it would have been obvious for on of ordinary skill in art at the effective filling date of the invention to include the cited features of Johnson into Puleston and Sato to maintain an accurate, up to date and redundant record of animals being tracked. 
Regarding Claim 6, Puleston and Sato fail to disclose in which the signal processor of the electronic device is configured to communicate with the external powered smart mobile device through the low energy NFC communications module, and to download data therefrom through the NFC communications module to the external powered smart mobile device.
However Johnson discloses in col.6:34-45, 56-57 in which the signal processor of the electronic device is configured to communicate with the external powered smart mobile device through the low energy NFC communications module, and to download 
Therefore, it would have been obvious for one of ordinary skill in art at the effective filling date of the invention to include the cited features of Johnson into Puleston and Sato to maintain an accurate, up to date and redundant record of animals being tracked.
 Regarding Claim 11, Puleston and Sato fail to disclose in which the external powered smart mobile device is programmed by a software application (app) for communicating wirelessly with the electronic device through the low energy NFC communications module.
However Johnson discloses in fig. 2 and col.6:34-45 in which the external powered smart mobile device is programmed by a software application (app) for communicating wirelessly with the electronic device through the low energy NFC communications module.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of invention to include the cited features of Johnson into Puleston and Sato to enhance system versatility by enabling communication between the communication device and an RFID chip/transponder. 
Regarding Claim 12, Johnson discloses in fig. 1 and col.7:50-56 in which the external powered smart mobile device is programmed by the app to display on a visual display screen thereof data downloaded from the electronic device.
Regarding Claim 13, Johnson discloses in fig. 1 and col.7:50-56 in which the external powered smart mobile device is programmed by the app to display data 
Regarding Claim 20, Puleston and Sato fail to disclose 6 further comprising a remote computer, and a communicating means for communicating between the electronic device and the remote computer, and the electronic device comprises a long range wireless communicating means for communicating the electronic device with a remote computer.

Claims 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puleston and Sato as applied to claims 1, 16 above, and further in view of Ritter US20080129457.
Regarding Claim 10, Puleston and Sato fail to disclose in which the external powered smart mobile device downloads data relating to the animal on or in which the electronic device is located from the remote computer.
However Ritter discloses fig. 1 and ¶s29, 30, 35 the external powered smart mobile device downloads data relating to the animal on or in which the electronic device is located from the remote computer.
Therefore, it would have been obvious for one of ordinary skill in art at the effective filling date of the invention to include the cited features of Ritter into Puleston and Sato to maintain an accurate, up to date and redundant record of animals being tracked. 
Claim 18, Puleston and Sato fail to disclose in which the electronic device comprises a monitoring means for monitoring the at least one state of an animal on or in which the electronic device is located, and the signal processor is configured for processing signals read from the monitoring means, and for producing the data indicative of a state of the animal, and to store the data indicative of the state of the animal, and the low energy NFC communications module is configured for wirelessly communicating with the external powered smart mobile device and with the signal processor for downloading the stored data indicative of the state of the animal to the external powered smart mobile device.
However Ritter discloses in which the electronic device(NFC tag 3 of fig. 1 and ¶32) comprises a monitoring means (sensor 34 of ¶31) for monitoring the at least one state of an animal on or in which the electronic device is located, and the signal processor (analysis device 35 of fig. 1 and ¶31) is configured for processing signals read from the monitoring means, and for producing the data indicative of a state of the animal (body specific data of ¶31), and to store (stored data of ¶34) the data indicative of the state of the animal, and the low energy NFC communications module(integrated contactless interface 36 of fig.1 and ¶30) is configured for wirelessly communicating with the external powered smart mobile device (mobile communication terminal 1 of fig.1 and ¶26)  and with the signal processor for downloading the stored data indicative of the state of the animal to the external powered smart mobile device(analysis device 35 of fig. 1 and ¶31).
Therefore, it would have been obvious for one of ordinary skill in art at the effective filling date of the invention to include the cited features of Ritter into Puleston . 


Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puleston and Sato as applied to claim1 above, and further in view of Teng US20130275316.
Regarding Claim 14, Puleston and Sato fail to disclose in which the remote computer comprises a cloud computer server.
However Teng discloses in fig.2 and ¶170 in which the remote computer comprises a cloud computer server.
Therefore, it would have been obvious for one of ordinary skill in art at the effective filling date of the invention to include the cited features of Teng into Puleston and Sato to take advantage of the cos effectiveness of cloud computing technology by limiting the computing resources needed for the system. 
Allowable Subject Matter
Claims 20, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755.  The examiner can normally be reached on M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685